Citation Nr: 1604173	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  09-06 806A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to a higher initial rating for a left knee disability, currently rated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to October 1989, from May 1996 to September 1996, from August 1998 to April 1999, and from February 2003 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran and his wife appeared at a hearing before the undersigned in September 2014.  In December 2014, the Board remanded the issues of entitlement to service connection for a left shoulder disability and hypertension and a higher initial rating for a left knee disability for further development.  In April 2015, the agency of original jurisdiction (AOJ), granted service connection for hypertension.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board is required to reject an insufficiently detailed medical report.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

In December 2014, the Board remanded the issue of entitlement to service connection for a left shoulder disability for a VA examination to obtain a nexus opinion addressing the claim.  The Board asked the examiner to state whether the Veteran had a left shoulder disability that at least as likely as not had its onset during a period of active service, or was at least as likely as not related to an injury or disease during a period of active service.  

In March 2015 a VA examiner determined the Veteran currently had degenerative arthritis of the left shoulder, but it was not likely the result of a disease or injury in service.  The examiner accepted the Veteran's reports of pain beginning in service, although there were not mentions of such disability in the treatment records, and that this was indicative of shoulder strain; but rejected the Veteran's reports of ongoing left shoulder pain based on the absence of these reports in subsequent records, finding that the shoulder strain was acute and transitory.

The record does show treatment for left shoulder strain for which the Veteran sought treatment in 2005 through at least 2006.  This could have served as a current disability for service connection during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 322-23 (2007) (indicating the fact that a disability has resolved during the appeal period does not preclude a finding of service connection for the disability).  The March 2015 examiner's opinion is unclear as to whether it is at least as likely as not that the left shoulder strain noted in 2005 is related to the strain the examiner found in service.  Therefore, clarification is necessary.

Additionally, the Board's December 2014 remand instructed the AOJ to schedule the Veteran for an examination regarding the appeal of the initial rating assigned for his left knee disability.  The Board's directives indicated the requested examination report must address whether there is additional limitation of motion due to pain, weakened movement, excess fatigability, incoordination, or flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board further directed any limitation found due to these factors must be expressed in terms of degrees of loss and noted the Veteran is competent to report limitations during flare-ups.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) (indicating an examination report that does not address additional range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, or flare-ups is inadequate for rating purposes).

The Veteran was scheduled for the requested knee examination in March 2015.  While the March 2015 examiner noted additional functional impairment due to the DeLuca factors, she did not provide an estimation of additional range of motion loss in degrees.  Although the examiner noted on the examination report that she was unable to provide this information because the Veteran was examined at baseline level, it does not appear she considered his competent reports regarding the additional functional impairment due to these factors, as directed by the Board.  Thus, there has not been substantial compliance with the Board's prior directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Ask the March 2015 examiner to provide an opinion addressing whether the left shoulder strain noted in VA treatment records beginning in July 2005 was at least as likely as not related to the left shoulder strain the examiner found to have existed in service.

The examiner should also provide an opinion as to whether it would have been expected from a medical perspective, that the Veteran would have reported his claimed left shoulder symptoms on the November 2004 VA exam, the 2009 fitness exam, or the 2010 VA exam.  The examiner should provide reasons for these opinions

If the March 2015 examiner is unavailable, another physician may provide the needed opinions.  If deemed necessary schedule the Veteran for a new examination to determine whether it is at least as likely as not that any left shoulder disability found during the appeal period is the result of a disease or injury in service, to include the Veteran's competent reports of left shoulder pain in service.  The examiner is advised the appeal period runs from October 2005 to the present.  

If a left shoulder disability is found at any point during this period, a nexus opinion for the disability must be provided, even if the disability has now resolved.

The examiner must provide reasons for the opinions.  The examiner must specifically acknowledge and discuss the Veteran's statements regarding his left shoulder symptoms during and after service.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.  If the examiner is unable to provide the requested opinion without resorting to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

2.  Schedule the Veteran for new examination to determine the functional impairment caused by his left knee disability.  

The examiner must report the ranges of left knee motion.  

The examination report must address whether there is additional limitation of motion due to pain, weakened movement, excess fatigability, incoordination, or flare-ups.  Any limitation found due to these factors must be expressed in terms of degrees of loss.  
The examiner is advised the Veteran is competent to report limitations during flare-ups.  The examiner should record the Veteran's reports of limitation of motion during flare-ups, and state whether there is any medical reason for rejecting these reports.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.  

If the examination report does not contain an estimation of additional range of motion loss in degrees, it should be returned to the examiner or rejected with a new examination scheduled if necessary.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

